Citation Nr: 1316216	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-18 543	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000, from January 2004 to March 2005, from December 2005 to March 2006, and from July 2007 to September 2008. 

This matter comes to the Board of Veterans' Appeals  (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas.  


FINDING OF FACT

On May 6, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


